Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to product, classified in C08F212/10.
Group II, claim(s) 12-20, drawn to a process classified in C08F4/38.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the product, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kumazawa et al. (US 20110269907), cited by the examiner who discloses applicants composition (purified by precipitation from solvent and therefore presumably having no trimer at paragraph 231).
.During a telephone conversation with Kevin Nilsen on 6-6-22 a provisional election was made with traverse to prosecute the invention of Group II, claims 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The amendment filed 12-6-21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants incorporation by reference statement was not present on applicants filing date (that of the international case) and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17 and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bouquet et al (US 20100125122) as evidenced by Hosman et al. (US 20180346613) and Kikuchi et al. (US 20160148717).
Bouquet in Table 7 discloses polymerization of PMI, acrylonitrile and styrene at 107-136 degrees centigrade using a combination of TRIGONOX 21 and 22 which as evidenced by Hosman in Table A and Kikuchi in Table 1 have very different half lives. Due to the similarity of applicants and patentees’ processes, identical characteristics including trimer content are assumed inherent in the products

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 5994463), cited by the examiner in view of Kamath et al. (US 4129703).
The reference discloses a composition containing a component “B” which may be a copolymer of styrene/acrylonitrile/N-phenylmaleimide and have an oligomer content of less than or equal to 0.5% (column 3, lines 46-58) and note document claim 2 where the oligomers include trimers.
The primary reference does not disclose use of two different imitators with half lives differing by at least 10 degrees and in fact discloses no process for producing the component “B” necessary for their composition. However, the secondary reference discloses a styrene polymerization process in which two different initiators are used having half lives differing by at least 15 degrees centigrade (abstract) and in which the benefit of a short reaction time and high quality of product results (column 1, lines 5-20) and note raising of reaction temperatures as in claim 20 at column 2, lines 17-47. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process details of the secondary reference to produce the product of the primary reference  using two different initiators with half lives differing by at least 15 degrees centigrade and to conduct the reaction by raising the temperature as taught by the secondary reference in order to confer the benefit of a quality product in a short period of time and furthermore since the primary reference discloses no process details for producing their desired polymers absent any showing of surprising or unexpected results.


           

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY C MULLIS whose telephone number is (571)272-1075.  The examiner can normally be reached on M-Fri, 9-6 pm.


JEFFREY C. MULLIS
Primary Examiner
Art Unit 1765



JCM
6-7-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765